Citation Nr: 0929685	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
ankle disorder.  

2.  Entitlement to service connection for the claimed 
residuals of a right testicle injury.  

3.  Entitlement to service connection for a claimed back 
condition.  

4.  Entitlement to service connection for a claimed bilateral 
knee condition.  



REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2008.  

This case was remanded to the RO in January 2009 for 
additional development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).  


FINDINGS OF FACT

1.  The Veteran is not shown to have voiced complaints or 
exhibited findings referable to a knee, ankle, testicle or 
low condition until many years after his discharge from 
active service.  

2.  The currently demonstrated low back degenerative disc 
disease is shown to have had its acute onset no earlier than 
a lifting injury sustained at work by the Veteran in 1982.  

3.  The currently demonstrated knee, ankle and testicular 
disorder are not shown to be due to a documented injury or 
other event that can linked to the Veteran's period of active 
service.  



CONCLUSIONS OF LAW

1.  The Veteran's bilateral ankle disability is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  The Veteran's right testicle disability is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

3.  The Veteran's low back disability is not due to disease 
or injury that was incurred in or aggravated by active 
service; nor may any arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

4.  The Veteran's bilateral knee disability is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  

The letters in May 2005, August 2005, November 2005, March 
2006 and March 2009 provided pertinent notice and development 
information.  There is no indication that there is additional 
evidence or development that should be undertaken.  

The Board has considered whether it is necessary to obtain a 
medical nexus opinion with respect to the claim of service 
connection for the right testicle disorder.  In the absence 
of evidence of medical treatment for this disorder during 
service or within a reasonable time subsequent to the 
Veteran's military service, the Board finds that any medical 
opinion would be based on pure speculation.  See 38 C.F.R. 
§ 3.102 (service connection may not be predicated on a resort 
to speculation or remote possibility).  

Unfortunately, the RO has been unable to secure the Veteran's 
service treatment records.  The Board is aware that the Court 
of Appeals for Veteran's Claims (Court) has held that where 
the records in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

For these reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the Veteran.  




Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence on file includes a VA outpatient record showing 
that the Veteran underwent right hydrocelectomy in October 
2003.  

A VA examination also was conducted in April 2008 when the 
diagnoses included those of left knee degenerative joint 
disease (DJD), chondromalacia with tears of the lateral and 
medial menisci and a Baker's cyst; right knee DJD, with 
possible medial meniscus tear; bilateral ankle DJD; and DJD 
and degenerative disc disease (DDD) of the lumbar spine.  

The Veteran in this appeal asserts that these current 
disabilities of the ankles, knees, right testicle and low 
back are the result of injuries sustained during various 
parachute jumps while in service.  

The RO has attempted to secure documents to identify his 
service training; however, this has been unavailing.  The 
DD-214 (Armed Forces of the United States Report of Transfer 
or Discharge) in this regard does not reflect such training.  
His job specification is listed as GM crewman.  The Veteran 
in support of his claim has also supplied a photograph which 
reportedly shows him in uniform with an insignia from the 
101st Airborne division.  

With this background, the Board must first assess the 
credibility of the Veteran's current lay assertions in terms 
of his having a continuity of symptoms or treatment following 
service discharge.  In addressing this question, the Board 
must rely on the evidence provided by the Veteran in support 
of his claims.  

Significantly, there are private medical records dated 
beginning in 1982 that clearly relate the onset of the 
Veteran's low back problems to an industrial accident as an 
iron worker in September 1982.  This marks the initially 
reference to a herniated lumbar disc and his undergoing a 
L5-6 hemilaminotomy and removal of L6-S1 disc.  

The Veteran reported at that time that he had not had an 
earlier back condition.  In reporting his medical history, he 
made no mention of a prior back injury.  In fact, during 
follow up treatment in September 1983, the Veteran in 
reporting his medical history, indicated that he had been in 
good health until the industrial accident in 1982.  

In addition, at the time of a thorough private examination in 
1983, the Veteran related no history of a testicle or ankle 
disorder.  There was recorded a history of a right knee 
injury requiring casting while in high school, but no 
subsequent knee injury or condition was noted by the Veteran.  

Given this evidence, the Board finds that the any lay 
assertions linking the onset of low back, knee, ankle or 
testicle symptoms or manifestations to parachuting injuries 
during service are not credible because they are inconsistent 
this earlier recorded information from 1983.  

In fact, the VA examiner in 2008 noted the absence of post 
service treatment and concluded that the Veteran's current 
orthopedic disabilities were unrelated to service based on an 
analysis of this medical evidence.  It was also pointed out 
that the degenerative changes involving the ankles were 
consistent with his age.  

In this case, there are conflicting opinions regarding the 
onset and likely etiology of the diagnosed orthopedic 
disabilities.  Thus, the Board must analyze the probative 
value of the evidence, account for the evidence, which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection or acceptance of any material 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran in this regard has submitted a statement from a 
private doctor, who examined him in October 2008 and opined 
that his disorders are the direct result of apparent repeated 
trauma to the knees, ankles and back inflicted while 
performing parachute training.  The Board initially finds 
that this general statement is not supported by any rationale 
or discussion of this record.  

First of all, this statement is based on the Veteran's own 
general statements.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  As noted, there is definite and 
reliable evidence in the clinical record documenting the 
Veteran's low back, knee, ankle or testicle findings 
beginning in 1982.  

Secondly, the private doctor has pointed to research to show 
that the Veteran has degenerative disabilities secondary to 
his parachute training.  However, this generic research does 
not serve to fully address the particular facts in this case.  

Without a sufficient degree of medical certainty or objective 
evidence to corroborate the statements, this does not amount 
to competent medical evidence of causality.  See Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Finally, the private doctor did not address the significance 
of the documented postservice low back injuries sustained by 
the Veteran or nature of any current knee, ankle or testicle 
pathology in terms of specific service injuries identified by 
the Veteran.  Nor did the private doctor address the 
documented absence of symptoms until many years following 
service.  Therefore, this opinion, for the most part, is 
conjecture and lacks probative weight when compared to that 
of the VA examiner.  

The Board also considered the statements of the Veteran as 
well as his friends.  His statements relate that the Veteran 
was in good physical condition prior to military service when 
he served in the 101st Airborne.  However, they are not 
competent for the purpose of providing an opinion regarding a 
medical question or otherwise sufficient to document with 
specificity the Veteran's inservice injuries.  

Accordingly, on this record, the Board concludes that the 
preponderance of the evidence is against the claims of 
service connection for the low back, knee, ankle or testicle 
disorder.  


ORDER

Service connection for a bilateral ankle disorder is denied.  

Service connection for the residuals of a right testicle 
injury is denied.  

Service connection for a low back condition is denied.  

Service connection for a bilateral knee condition is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


